Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 1, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
                                                                                                            David F. Viviano
  163375(5)                                                                                             Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
                                                                                                         Elizabeth M. Welch,
  FAIR AND EQUAL MICHIGAN,                                                                                             Justices
            Plaintiff,

  v                                                                  SC: 163375

  BOARD OF STATE CANVASSERS,
  SECRETARY OF STATE, and DIRECTOR
  OF BUREAU OF ELECTIONS,
             Defendants.
  _________________________________________/

          On order of the Chief Justice, the motion of defendants to extend the time for filing
  their response to the petition for review is GRANTED. The response will be accepted as
  timely filed if submitted on or before September 15, 2021.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 1, 2021

                                                                                Clerk